Exhibit 10.1

EXECUTION VERSION

$225,000,000

INERGY, L.P.

INERGY FINANCE CORP.

8 3/4% SENIOR NOTES DUE 2015

PURCHASE AGREEMENT

January 28, 2009

J.P. MORGAN SECURITIES INC.

BANC OF AMERICA SECURITIES LLC

WACHOVIA CAPITAL MARKETS, LLC

BARCLAYS CAPITAL INC.

BOSC, INC.

MITSUBISHI UFJ SECURITIES INTERNATIONAL PLC

SG AMERICAS SECURITIES, LLC

UBS SECURITIES LLC

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, NY 10017

Ladies and Gentlemen:

Inergy, L.P., a Delaware limited partnership (the “Partnership”), and Inergy
Finance Corp., a Delaware corporation (“Finance Corp” and together with the
Partnership, the “Issuers”), propose, upon the terms and conditions set forth
herein, to issue and sell to you, as the initial purchasers (the “Initial
Purchasers”), $225,000,000 in aggregate principal amount of their 8 3/4% Senior
Notes due 2015 (the “Notes”). The Notes will (i) have terms and provisions that
are summarized in the Offering Memorandum (as defined below) and (ii) are to be
issued pursuant to an Indenture (the “Indenture”) to be entered into among the
Issuers, the Guarantors (as defined below) and U.S. Bank National Association,
as trustee (the “Trustee”).

The Issuers’ obligations under the Notes, including the due and punctual payment
of interest on the Notes, will be guaranteed (the “Guarantees”) by Inergy
Propane, LLC, a Delaware limited liability company (the “Operating Company”),
Inergy Midstream, LLC, a Delaware limited liability company (“Midstream”),
Inergy Sales & Service, Inc., a Delaware corporation (“Service Sub”), L & L
Transportation, LLC, a Delaware limited liability company (“L & L
Transportation”), Inergy Transportation, LLC, a Delaware limited liability
company (“Inergy Transportation”), Inergy Gas Marketing, LLC, a Delaware limited
liability company (“Inergy Gas”), Stellar Propane Service, LLC, a Delaware
limited liability company (“Stellar Propane”), Inergy Stagecoach II, LLC, a
Delaware limited liability company (“Stagecoach II”), Inergy Storage, Inc., a
Delaware corporation (“Storage”), Central New York Oil and Gas



--------------------------------------------------------------------------------

Company, L.L.C., a New York limited liability company (“CNYOGC”), Farm & Home
Retail Oil Company LLC, a Pennsylvania limited liability company (“FHR”),
Arlington Storage Company, LLC, a Delaware limited liability company (“Arlington
Storage”) and US Salt, LLC, a Delaware limited liability company (“US Salt”, and
together with the Operating Company, Midstream, Service Sub, L & L
Transportation, Inergy Transportation, Inergy Gas, Stellar Propane, Stagecoach
II, Storage, CNYOGC, FHR and Arlington Storage, the “Guarantors”). As used
herein, the term “Notes” shall include the Guarantees, unless the context
otherwise requires. The Issuers and the Guarantors are referred to as the
“Inergy Parties.”

Inergy Holdings, L.P., a Delaware limited partnership, owns (either directly or
indirectly through its wholly-owned subsidiaries) 100% of the issued and
outstanding membership interests in each of Inergy Partners, LLC, a Delaware
limited liability company (the “Non-Managing General Partner”), and Inergy GP,
LLC, a Delaware limited liability company (the “Managing General Partner”) (the
Managing General Partner and the Non-Managing General Partner are sometimes
collectively referred to herein as the “General Partners”).

This is to confirm the agreement concerning the purchase of the Notes from the
Issuers by the Initial Purchasers.

1. Certain Defined Terms. As used in this Agreement:

(a) “Applicable Time” means 3:30 p.m. (New York City time) on the date of this
Agreement; and

(b) “Pricing Disclosure Supplement” means the summary of the terms of the Notes
dated the date of this Agreement and attached hereto as Exhibit A.

2. Preliminary Offering Memorandum and Offering Memorandum. The Notes will be
offered, issued and sold to the Initial Purchasers without registration under
the Securities Act of 1933, as amended (the “Act”), in reliance on an exemption
pursuant to Section 4(2) under the Act. At or prior to the Applicable Time, the
Issuers and the Guarantors shall have prepared a preliminary offering memorandum
dated January 28, 2009 (the “Preliminary Offering Memorandum”), and the Pricing
Disclosure Supplement. Except as provided in the last sentence of this
paragraph, as used herein, “Offering Memorandum” shall mean the Preliminary
Offering Memorandum as supplemented by the Pricing Disclosure Supplement.
Promptly after the Applicable Time and in any event no later than the second
business day following the Applicable Time, the Issuers and the Guarantors will
prepare an offering memorandum dated the date hereof (the “Final Offering
Memorandum”). The Issuers and the Guarantors hereby confirm that they have
authorized the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Supplement and the Final Offering Memorandum in connection with the
offering and resale of the Notes by the Initial Purchasers. From and after the
time the Final Offering Memorandum is prepared, all references herein to the
Offering Memorandum shall be deemed to be a reference to both the Offering
Memorandum and the Final Offering Memorandum.

Any reference to the Preliminary Offering Memorandum or the Final Offering
Memorandum shall be deemed to refer to and include any documents incorporated by
reference

 

2



--------------------------------------------------------------------------------

therein. All documents filed under the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), and so deemed to be included in the
Offering Memorandum, as the case may be, or any amendment or supplement thereto,
are hereinafter called the “Exchange Act Reports.”

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Act, the Notes (and all securities issued in exchange therefor, in
substitution thereof) shall bear the following legend (along with such other
legends as the Initial Purchasers and their counsel deem necessary):

“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF INERGY, L.P. AND INERGY
FINANCE CORP. THAT (A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, ONLY (I) TO AN ISSUER, (II) IN THE UNITED STATES TO A PERSON WHOM
THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (III) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (IV) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE), OR (V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, AND IN EACH OF CASES (I) THROUGH (V) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY SUBSEQUENT PURCHASER
OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.”

You have advised the Issuers that you will make offers (the “Exempt Resales”) of
the Notes purchased by you hereunder on the terms set forth in the Offering
Memorandum, as amended or supplemented, solely to (i) persons whom you
reasonably believe to be “qualified institutional buyers” as defined in Rule
144A under the Act (“QIBs”) and (ii) outside the United States to certain
persons in offshore transactions in reliance on Regulation S under the Act.
Those persons specified in clauses (i) and (ii) are referred to herein as the
(“Eligible Purchasers”). You will offer the Notes to Eligible Purchasers
initially at a price equal to 90.191% of the principal amount thereof. Such
price may be changed at any time without notice.

 

3



--------------------------------------------------------------------------------

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement attached
hereto as Exhibit B (the “Registration Rights Agreement”) among the Inergy
Parties and the Initial Purchasers to be dated February 2, 2009 (the “Closing
Date”), for so long as such Notes constitute “Registrable Securities” (as
defined in the Registration Rights Agreement). Pursuant to the Registration
Rights Agreement, the Inergy Parties will agree to file with the Commission
under the circumstances set forth therein, a registration statement under the
Act relating to the Issuers’ 8 3/4% Senior Notes due 2015 (the “Exchange Notes”)
and the Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to be
offered in exchange for the Notes and the Guarantees. Such portion of the
offering is referred to as the “Exchange Offer.”

3. Representations, Warranties and Agreements of the Inergy Parties. The Inergy
Parties, jointly and severally, represent, warrant and agree as follows:

(a) No Material Misstatements or Omissions. The Offering Memorandum, as of the
Applicable Time, does not, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading, except that this representation and warranty
does not apply to statements in or omissions from the Offering Memorandum made
in reliance upon and in conformity with information relating to the Initial
Purchasers furnished to the Issuers in writing by or on behalf of the Initial
Purchasers expressly for use therein, which information is specified in
Section 13.

(b) No Similar Class of Registered Securities. When the Notes and Guarantees are
issued and delivered pursuant to this Agreement, such Notes and Guarantees will
not be of the same class (within the meaning of Rule 144A under the Act) as
securities of the Issuers or the Guarantors that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated inter-dealer quotation system.

(c) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum, when filed with the Commission, conformed or will conform,
as the case may be, in all material respects to the requirements of the Exchange
Act, and the rules and regulations (“Rules and Regulations”) of the United
States Securities and Exchange Commission (the “Commission”) thereunder, and did
not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(d) No Issuer Written Communications. The Partnership (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the Notes
(each such communication by the Partnership or its agents and

 

4



--------------------------------------------------------------------------------

representatives (other than a communication referred to in clause (i) below) an
“Issuer Written Communication”) other than (i) the Offering Memorandum and
(ii) any electronic road show or other written communications, in each case used
in accordance with Section 6(m). Each such Issuer Written Communication, when
taken together with the Offering Memorandum as of the Applicable Time, did not,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Partnership makes no representation and warranty
with respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Partnership in writing by such Initial
Purchaser expressly for use in any Issuer Written Communication.

(e) No Solicitation or Advertisement

(i) Assuming that your representations and warranties in Section 4(b) are true,
the purchase and resale of the Notes pursuant hereto (including pursuant to the
Exempt Resales) is exempt from the registration requirements of the Act. No form
of general solicitation or general advertising within the meaning of Regulation
D (including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Inergy Parties or any of their respective representatives (other than
you, as to whom the Inergy Parties make no representation) in connection with
the offer, issuance and sale of the Notes.

(ii) No form of general solicitation or general advertising was used by the
Inergy Parties or any of their respective representatives (other than you, as to
whom the Inergy Parties make no representation) with respect to Notes sold
outside the United States to non-U.S. persons (as defined in Rule 902 under the
Act), by means of any directed selling efforts within the meaning of Rule 902
under the Act, and the Issuers, any affiliate of the Issuers and any person
acting on its or their behalf (other than you, as to whom the Issuers and the
Guarantors make no representation) has complied with and will implement the
“offering restrictions” required by Rule 902.

(f) No Order Preventing Exempt Resales. The Preliminary Offering Memorandum and
Offering Memorandum have been prepared by the Inergy Parties for use by the
Initial Purchasers in connection with the Exempt Resales. No order or decree
preventing the use of the Preliminary Offering Memorandum or the Offering
Memorandum, or any order asserting that the transactions contemplated by this
Agreement are subject to the registration requirements of the Act has been
issued and no proceeding for that purpose has commenced or is pending or, to the
knowledge of the Inergy Parties, is contemplated.

(g) Formation, Good Standing and Foreign Qualification of the Inergy Parties.
Each of the Inergy Parties and each of the General Partners has been duly
organized and is validly existing in good standing under the laws of its
jurisdiction of organization with all necessary power and authority to own or
lease its properties and to conduct its business, in all material respects as
described in the Offering Memorandum. Each of the Inergy Parties and the General
Partners is duly registered or qualified as a foreign entity for the transaction
of business

 

5



--------------------------------------------------------------------------------

under the laws of each jurisdiction in which the character of the business
conducted by it or the nature or location of the properties owned or leased by
it makes such registration or qualification necessary, except where the failure
so to register or qualify would not have a material adverse effect on the
business, financial condition or results of operations of the Inergy Parties,
taken as a whole (“Material Adverse Effect”).

(h) Ownership of General Partner Interests in the Partnership. The General
Partners are the only general partners of the Partnership. The Non-Managing
General Partner owns an approximate 0.9% general partner interest in the
Partnership and the Managing General Partner owns a non-economic, managing
general partner interest in the Partnership; such general partner interests have
been duly authorized and validly issued in accordance with the Second Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended
(the “Partnership Agreement”); and each General Partner owns its general partner
interest free and clear of all liens, encumbrances, security interests, charges
or claims (other than those securing obligations under the 5-year Credit
Agreement dated as of December 17, 2004, as amended, by and among the
Partnership and the lenders therein (the “Credit Agreement”).

(i) Capitalization. The issued and outstanding limited partner interests of the
Partnership consist of 51,300,764 Common Units and the incentive distribution
rights, as defined in the Partnership Agreement (the “Incentive Distribution
Rights”). All outstanding Common Units and Incentive Distribution Rights and the
limited partner interests represented thereby have been duly authorized and
validly issued in accordance with the Partnership Agreement and are fully paid
(to the extent required under the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership
Act (the “Delaware LP Act”)).

(j) Ownership of Finance Corp. and the Guarantors. The Partnership owns,
directly or indirectly, 100% of the issued shares of capital stock, membership
interests or limited partner interests, as applicable, in each of Finance Corp.
and the Guarantors; such shares of capital stock, membership interests or
limited partner interests have been duly authorized and validly issued in
accordance with the bylaws, partnership agreement or limited liability company
agreement of such entity (collectively, the “Organizational Documents”) and are
fully paid (to the extent required under such Organizational Documents) and
nonassessable (except (i) in the case of an interest in a Delaware limited
liability company, as such nonassessability may be affected by Sections 18-607
and 18-804 of the Delaware Limited Liability Company Act (the “Delaware LLC
Act”) and (ii) in the case of an interest in a limited liability company formed
under the laws of another domestic state, as such nonassessability may be
affected by similar provisions of such state’s limited liability company
statute, as applicable); and the Partnership owns such shares of capital stock,
membership interests or limited partner interests free and clear of all liens,
encumbrances, security interests, charges or claims (other than those securing
obligations under Credit Agreement).

(k) No Other Subsidiaries. The Partnership does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Exhibit 21.1 to the Partnership’s Annual Report on Form
10-K for the most recent fiscal year. Inergy Canada Company, a Nova Scotia
unlimited liability company (“Inergy Canada”), is not a significant subsidiary
within the meaning of Rule 1-02(w) of Regulation S-X. Neither the

 

6



--------------------------------------------------------------------------------

Partnership nor any of its subsidiaries own, directly or indirectly, any equity
or long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity, other than as set forth on
Exhibit 21.1 to the Partnership’s Annual Report on Form 10-K for the fiscal year
ended September 30, 2008. Other than its ownership of its partnership interests
in the Partnership, the Managing General Partner does not own, and at the
Closing Date will not own, directly or indirectly, any equity or long-term debt
securities of any corporation, partnership, limited liability company, joint
venture, association or other entity.

(l) Authorization to Execute this Agreement. This Agreement has been duly
authorized, validly executed and delivered by each of the Inergy Parties.

(m) Authorization to Issue and Sell Notes. The Issuers have all requisite
corporate or partnership power and authority to issue, sell and deliver the
Notes. The Notes have been duly authorized by the Issuers and, when duly
executed by the Issuers in accordance with the terms of the Indenture, assuming
due authentication of the Notes by the Trustee, upon delivery to the Initial
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued and delivered, and will constitute valid and binding obligations
of the Issuers entitled to the benefits of the Indenture, enforceable against
the Issuers in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless whether such enforceability is
considered in a proceeding in equity or at law).

(n) Authorization to Issue Exchange Notes. The Issuers have all requisite
corporate or partnership power and authority to issue the Exchange Notes. The
Exchange Notes have been duly and validly authorized by the Issuers and if and
when duly issued, executed and authenticated by the Trustee in accordance with
the terms of the Indenture and delivered in accordance with the Exchange Offer
provided for in the Registration Rights Agreement, will constitute valid and
binding obligations of the Issuers entitled to the benefits of the Indenture,
enforceable against the Issuers in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless whether such
enforceability is considered in a proceeding in equity or at law).

(o) Authorization and Enforceability of Guarantees. Each Guarantor has all
requisite corporate or limited liability power and authority to issue the
Guarantees. The Guarantees have been duly and validly authorized by the
Guarantors and upon the due execution, authentication and delivery of the Notes
in accordance with the Indenture and the issuance of the Notes in the sale to
the Initial Purchasers contemplated by this Agreement, will constitute valid and
binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless whether such enforceability is considered in a
proceeding in equity or at law).

(p) Authorization and Enforceability of Exchange Guarantees. Each Guarantor has
all requisite corporate or limited liability power and authority to issue the

 

7



--------------------------------------------------------------------------------

Exchange Guarantees. The Exchange Guarantees have been duly and validly
authorized by the Guarantors and if and when duly issued and delivered by the
Guarantors in accordance with the terms of the Indenture and upon the due
execution and authentication of the Exchange Notes in accordance with the
Indenture and the issuance and delivery of the Exchange Notes in the Exchange
Offer contemplated by the Registration Rights Agreement, will constitute valid
and binding obligations of the Guarantors, entitled to the benefits of the
Indenture, enforceable against the Guarantors in accordance with their terms,
except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless whether such enforceability is considered in a proceeding in equity
or at law).

(q) Authorization and Enforceability of the Indenture. Each of the Inergy
Parties has all requisite corporate, limited liability or partnership power and
authority to enter into the Indenture. The Indenture has been duly and validly
authorized by the Inergy Parties, and upon its execution and delivery by the
Inergy Parties and, assuming due authorization, execution and delivery by the
Trustee, will constitute the valid and binding agreement of the Inergy Parties,
enforceable against the Inergy Parties in accordance with its terms, except as
such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless
whether such enforceability is considered in a proceeding in equity or at law);
no qualification of the Indenture under the Trust Indenture Act of 1939 (the
“1939 Act”) is required in connection with the offer, issuance and sale of the
Notes contemplated hereby or in connection with the Exempt Resales. The
Indenture conforms in all material respects to the requirements of the 1939 Act
and the Rules and Regulations applicable to an indenture that is qualified
thereunder.

(r) Authorization and Enforceability of the Registration Rights Agreement. Each
of the Inergy Parties has all requisite corporate, limited liability and
partnership power and authority to enter into the Registration Rights Agreement.
The Registration Rights Agreement has been duly authorized by the Inergy Parties
and, when executed and delivered by the Inergy Parties in accordance with the
terms hereof and thereof, will be validly executed and delivered and (assuming
the due authorization, execution and delivery thereof by you) will be the
legally valid and binding obligation of the Inergy Parties in accordance with
the terms thereof, enforceable against the Inergy Parties in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditor’s rights generally, by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and, as to rights of indemnification and contribution thereunder may be limited
by federal or state law or by principles of public policy.

(s) Accuracy of Statements. The Indenture, the Notes, the Guarantees and the
Registration Rights Agreement will or do, as applicable, conform in all material
respects to the description thereof in the Offering Memorandum.

(t) Enforceability of Other Agreements. At the Closing Date, each of the
Organizational Documents will have been duly authorized, executed and delivered
by the parties thereto and will be a valid and legally binding agreement of such
party, enforceable against such

 

8



--------------------------------------------------------------------------------

party in accordance with its terms; provided that, the enforceability thereof
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law); and provided, further, that
the indemnity, contribution and exoneration provisions contained in any of such
agreements may be limited by applicable laws and public policy.

(u) No Conflicts. None of the offering, issuance and sale of the Notes and the
Guarantees by the Issuers and the Guarantors, respectively, the execution,
delivery and performance of the Notes, the Guarantees, the Exchange Notes, the
Indenture, the Registration Rights Agreement, the Exchange Guarantees and this
Agreement by the Inergy Parties, or the consummation by each of them of the
transactions contemplated hereby (i) conflicts or will conflict with or
constitutes or will constitute a violation of the Organizational Documents,
(ii) constitutes or will constitute a breach or violation of, or a default (or
an event which, with notice or lapse of time or both, would constitute such a
default) under, any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which any of the Inergy Parties is a party or
by which any of them or any of their respective properties may be bound;
(iii) violates or will violate any law, administrative regulation or
administrative or court decree applicable to the Inergy Parties, or (iv) results
or will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of any of the Inergy Parties, which breaches,
violations, defaults or liens, in the case of clauses (ii), (iii) or (iv) would,
individually or in the aggregate, have a Material Adverse Effect.

(v) No Consents. No permit, consent, approval, authorization, order,
registration, filing or qualification (“consent”) of or with any court,
governmental agency or body having jurisdiction over the Inergy Parties or any
of their respective properties is required for the offering, issuance and sale
of the Notes and the Guarantees by the Issuers in the manner contemplated herein
or in the Offering Memorandum or the execution, delivery and performance by the
Inergy Parties of this Agreement, the Indenture, the Notes, the Guarantees, the
Exchange Notes, the Exchange Guarantees and the Registration Rights Agreement,
or the consummation by the Inergy Parties of the transactions contemplated by
this Agreement, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required (i) under applicable state
securities laws in connection with the purchase and resale of the Notes by the
Initial Purchasers and (ii) with respect to the Exchange Notes under the Act and
applicable state securities laws as contemplated by the Registration Rights
Agreement.

(w) No Default. None of the Inergy Parties is (i) in violation of its
Organizational Documents, or (ii) in violation of any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it or of any
decree of any court or governmental agency or body having jurisdiction over it
or (iii) in breach, default (or an event which, with notice or lapse of time or
both, would constitute such a default) or violation in the performance of any
obligation, agreement or condition contained in any bond, debenture, note or any
other evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which it is a party or by which it or any of its properties may be
bound, which breach, default or violation in the case of clause (ii) or
(iii) would, if continued, have a Material Adverse Effect or could materially
impair the ability of any of the Inergy Parties to perform their obligations
under this Agreement, the Indenture, the Notes, the Guarantees, the Exchange
Notes, the Exchange

 

9



--------------------------------------------------------------------------------

Guarantees or the Registration Rights Agreement. To the knowledge of the Inergy
Parties, no third party to any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which any of the Inergy Parties is
a party or by which any of them is bound or to which any of their properties is
subject, is in default under any such agreement, which breach, default or
violation would, if continued, have a Material Adverse Effect.

(x) Independent Registered Public Accounting Firm – Ernst & Young. The
accountants, Ernst & Young LLP, who have certified certain audited financial
statements contained or incorporated by reference in the Offering Memorandum,
are an independent registered public accounting firm with respect to the
Partnership and the General Partners as required by the Act and the applicable
Rules and Regulations thereunder and the rules and regulations of the Public
Company Accounting Oversight Board (the “PCAOB”).

(y) Financial Statements. At September 30, 2008, the Partnership would have had,
on the consolidated, as adjusted basis indicated in the Offering Memorandum, a
capitalization as set forth therein. The historical financial statements
(including the related notes and supporting schedules) contained or incorporated
by reference in the Offering Memorandum present fairly in all material respects
the financial position, results of operations and cash flows of the entities
purported to be shown thereby on the basis stated therein at the respective
dates or for the respective periods to which they apply and have been prepared
in accordance with generally accepted accounting principles consistently applied
throughout the periods involved, except to the extent disclosed therein. The
financial information contained or incorporated by reference in the Offering
Memorandum and the selected historical information is accurately presented in
all material respects and prepared on a basis consistent with the audited and
unaudited historical consolidated financial statements, as applicable, from
which it has been derived.

(z) No Material Adverse Change. None of the Inergy Parties has sustained since
the date of the latest audited financial statements contained or incorporated by
reference in the Offering Memorandum any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action,
investigation, order or decree that is reasonably likely to cause a Material
Adverse Effect or is otherwise set forth or contemplated in the Offering
Memorandum. Except as disclosed in the Offering Memorandum, subsequent to the
respective dates as of which such information is given in the Offering
Memorandum (exclusive of any amendment or supplement thereto), (i) none of the
Inergy Parties has incurred any liability or obligation, indirect, direct or
contingent, or entered into any transactions, not in the ordinary course of
business, that, individually or in the aggregate, would cause or result in a
Material Adverse Effect, (ii) there has not been any change in the
capitalization, or increase in the short-term debt or long-term debt, of the
Inergy Parties that would cause or result in a Material Adverse Effect and
(iii) there has not been any adverse change, or any development involving or
which may reasonably be expected to involve, individually or in the aggregate, a
prospective adverse change in or affecting the general affairs, business,
prospects, properties, management, condition (financial or other), partners’
capital, stockholders’ equity, net worth or results of operations of the Inergy
Parties, taken as a whole, in each case except as could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(aa) Title to Properties. The Inergy Parties have good and indefeasible title to
all real property and good title to all personal property described in the
Offering Memorandum as owned by any of them, free and clear of all liens,
claims, security interests or other encumbrances except (i) those created,
arising under or securing the Credit Agreement; (ii) such as are described in
the Offering Memorandum or (iii) such as do not interfere with the use of such
properties taken as a whole as described in the Offering Memorandum, and could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
All real property and buildings held under lease or license by the Inergy
Parties are held by such entity under valid and subsisting and enforceable
leases or licenses with such exceptions as do not interfere with the use of such
properties taken as a whole as they have been used in the past and are proposed
to be used in the future as described in the Offering Memorandum and could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(bb) Permits. Each of the Inergy Parties has such permits, consents, licenses,
franchises, certificates and authorizations of governmental or regulatory
authorities (“permits”) as are necessary to own its properties and to conduct
its business in the manner described in the Offering Memorandum, subject to such
qualifications as may be set forth in the Offering Memorandum and except for
such permits which, if not obtained, would not, individually or in the
aggregate, have a Material Adverse Effect; each of the Inergy Parties has
fulfilled and performed all its material obligations with respect to such
permits which are due to have been fulfilled and performed by such date and no
event has occurred which allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any impairment of the rights of
the holder of any such permit, except for such revocations, terminations and
impairments that would not, individually or in the aggregate, have a Material
Adverse Effect, subject in each case to such qualifications as may be set forth
in the Offering Memorandum; and, except as described in the Offering Memorandum,
none of such permits contains any restriction that is materially burdensome to
the Inergy Parties, taken as a whole.

(cc) Books and Records. The Partnership (i) makes and keeps books, records and
accounts, which, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of assets and (ii) maintains systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply with the requirements of the Exchange Act and have been
designed by, or under the supervision of, their respective principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in each of the Offering Memorandum as of the Applicable
Time, there are no material weaknesses or significant deficiencies in the
Partnership’s internal controls.

(dd) Disclosure Controls. The Partnership has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e)
under the Exchange Act), which are designed to provide reasonable assurance that
the information required

 

11



--------------------------------------------------------------------------------

to be disclosed by the Partnership in reports that it files under the Exchange
Act is accumulated and communicated to the Partnership’s management, including
its principal executive officer and principal financial officer, as appropriate,
to allow timely decisions regarding required disclosure. The Partnership has
carried out evaluations of the effectiveness of its disclosure controls and
procedures and such disclosure controls and procedures are effective in all
material respects to perform the functions for which they were established.

(ee) No Recent Changes to Internal Control Over Financial Reporting. Since the
date of the most recent evaluation of such disclosure controls and procedures,
there have been no significant changes in internal controls or in other factors
that materially affected our internal control over financial reporting.

(ff) Sarbanes Oxley Act of 2002. There is and has been no failure on the part of
the Partnership and, to the Partnership’s knowledge, any of the General
Partner’s directors or officers, in their capacities as such, to comply with the
provisions of the Sarbanes-Oxley Act of 2002 and the Rules and Regulations
promulgated in connection therewith.

(gg) Tax Returns. Each of the Inergy Parties which are required to do so has
filed (or has obtained extensions with respect to) all material federal, state
and foreign income and franchise tax returns required to be filed through the
date hereof, which returns are complete and correct in all material respects,
and has timely paid all taxes shown to be due, if any, pursuant to such returns,
other than those (i) which are being contested in good faith or (ii) which, if
not paid, would not have a Material Adverse Effect.

(hh) Investment Company. None of the Inergy Parties is now, and after sale of
the Notes to be sold by the Issuers hereunder, the issuance of the Guarantees
and application of the net proceeds from such sale as described in the Offering
Memorandum under the caption “Use of proceeds,” none of the Inergy Parties will
be an “investment company” or a company “controlled by” an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(ii) No Environmental Problems. Each of the Inergy Parties (i) is in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety and the
environment or imposing liability or standards of conduct concerning any
Hazardous Material (as hereinafter defined) (“Environmental Laws”), (ii) has
received all permits required of it under applicable Environmental Laws to
conduct its respective businesses, (iii) are in compliance with all terms and
conditions of any such permit, and (iv) to the knowledge of the Inergy Parties,
does not have any liability in connection with the release into the environment
of any Hazardous Materials, except where such noncompliance with Environmental
Laws, failure to receive required permits, or failure to comply with the terms
and conditions of such permits or liability in connection with such releases
would not, individually or in the aggregate, have a Material Adverse Effect. The
term “Hazardous Material” means (A) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (B) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (C) any petroleum or petroleum product, (D) any
polychlorinated biphenyl and (E) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulated under or
within the meaning of any other Environmental Law.

 

12



--------------------------------------------------------------------------------

(jj) No Labor Dispute. No labor dispute with the employees of the Inergy Parties
exists or, to the knowledge of the Inergy Parties, is imminent which, in either
case, would reasonably be expected to result in a Material Adverse Effect.

(kk) Insurance. The Inergy Parties maintain insurance covering their properties,
operations, personnel and businesses against such losses and risks as are
reasonably adequate to protect them and their businesses in a manner consistent
with other businesses similarly situated. None of the Inergy Parties has
received notice from any insurer or agent of such insurer that substantial
capital improvements or other expenditures will have to be made in order to
continue such insurance, and all such insurance is outstanding and duly in force
on the date hereof and will be outstanding and duly in force on the Closing
Date.

(ll) Litigation. Except as described in the Offering Memorandum, there is (i) no
action, suit or proceeding before or by any court, arbitrator or governmental
agency, body or official, domestic or foreign, now pending or, to the knowledge
of the Inergy Parties, threatened, to which any of the Inergy Parties is or may
be a party or to which the business or property of any of the Inergy Parties is
or may be subject, (ii) no statute, rule, regulation or order that has been
enacted, adopted or issued by any governmental agency or proposed by any
governmental agency and (iii) no injunction, restraining order or order of any
nature issued by a federal or state court or foreign court of competent
jurisdiction to which any of the Inergy Parties is or may be subject, that, in
the case of clauses (i), (ii) and (iii) above, is reasonably likely to
(A) individually or in the aggregate have a Material Adverse Effect or
(B) prevent or result in the suspension of the offer, issuance or sale of the
Notes.

(mm) Stabilization. Prior to the date hereof, none of the Inergy Parties has
taken, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price the Notes in violation of any law,
rule or regulation.

(nn) No Integration. During the six-month period preceding the date of the
Offering Memorandum, none of the Issuers, the Guarantors or any other person
acting on behalf of the Issuers or any Guarantor has offered or sold to any
person any Notes or Guarantees, or any securities of the same or a similar class
as the Notes or Guarantees, other than Notes or Guarantees offered or sold to
the Initial Purchasers hereunder. The Issuers and the Guarantors will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act), of any Notes or any substantially similar security issued by the
Issuers or any Guarantor, within six months subsequent to the date on which the
distribution of the Notes has been completed (as notified to the Partnership by
the Initial Purchasers), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer, issuance and sale of
the Notes in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the Act;
including any sales pursuant to Rule 144A under, or Regulations D or S of, the
Act.

 

13



--------------------------------------------------------------------------------

4. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Issuers hereby agree, on the basis of the representations, warranties
and agreements of the Initial Purchasers contained herein and subject to all the
terms and conditions set forth herein, to issue and sell to the Initial
Purchasers and, upon the basis of the representations, warranties and agreements
of the Issuers and the Guarantors herein contained and subject to all the terms
and conditions set forth herein, each Initial Purchaser agrees, severally and
not jointly, to purchase from the Issuers, at a purchase price of 88.191% of the
principal amount thereof, the total principal amount of Notes set forth opposite
the name of such Initial Purchaser in Schedule I hereto. The Issuers and the
Guarantors shall not be obligated to deliver any of the securities to be
delivered hereunder except upon payment for all of the securities to be
purchased as provided herein.

(b) Each of the Initial Purchasers severally and not jointly hereby represents
and warrants to and agrees with the Issuers that it will offer the Notes for
sale upon the terms and conditions set forth in this Agreement and in the
Offering Memorandum. Each of the Initial Purchasers hereby represents and
warrants to, and agrees with, the Issuers that such Initial Purchaser: (i) is a
QIB with such knowledge and experience in financial and business matters as are
necessary in order to evaluate the merits and risks of an investment in the
Notes; (ii) is purchasing the Notes pursuant to a private sale exempt from
registration under the Act; (iii) in connection with the Exempt Resales, will
solicit offers to buy the Notes only from, and will offer to sell the Notes only
to, the Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Offering Memorandum; and (iv) will not offer or sell the
Notes, nor has it offered or sold the Notes by, or otherwise engaged in, any
form of general solicitation or general advertising (within the meaning of
Regulation D, including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine, or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Act, in connection with the offering of the Notes. The Initial Purchasers
have advised the Issuers that they will offer the Notes to Eligible Purchasers
at a price initially equal to 90.191% of the principal amount thereof, plus
accrued interest, if any, from the date of issuance of the Notes. Such price may
be changed by the Initial Purchasers at any time without notice.

(c) Each of the Initial Purchasers severally and not jointly hereby represents
and warrants and agrees with the Issuers that each of the Initial Purchasers and
each of its affiliates (i) have only communicated or caused to be communicated
and will only communicate or cause to be communicated any invitation or
inducement to engage in investment activity (within the meaning of Section 21 of
the Financial Services and Markets Act 2000 (the “FSMA”)) received by them in
connection with the issue or sale of any notes in circumstances in which
Section 21(1) of the FSMA does not apply to us; and (ii) have complied and will
comply with all applicable provisions of the FSMA with respect to anything done
by them in relation to the notes in, from or otherwise involving the United
Kingdom.

(d) Each of the Initial Purchasers understands that the Issuers and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 7(c) and

 

14



--------------------------------------------------------------------------------

7(f) hereof (as set forth in the form of opinions), counsel to the Issuers and
counsel to the Initial Purchasers, will rely upon the accuracy and truth of the
foregoing representations, warranties and agreements and the Initial Purchasers
hereby consent to such reliance.

5. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the offices of Vinson &
Elkins L.L.P., 1001 Fannin Street, 2500 First City Tower, Houston, Texas
77002-6760, at 9:00 A.M., central time, on the Closing Date. The place of
closing for the Notes and the Closing Date may be varied by agreement between
the Initial Purchasers and the Issuers.

The Notes will be delivered to the Trustee as custodian for The Depository Trust
Company (“DTC”), against payment by or on behalf of the Initial Purchasers of
the purchase price therefor by wire transfer in immediately available funds, by
causing DTC to credit the Notes to the account of the Initial Purchasers at DTC.
The Notes will be evidenced by one or more global securities in definitive form
(the “Global Notes”), and will be registered in the name of Cede & Co. as
nominee of DTC.

6. Agreements of the Inergy Parties. The Inergy Parties, jointly and severally,
agree with each of the Initial Purchasers as follows:

(a) The Issuers and the Guarantors will promptly furnish to the Initial
Purchasers, without charge, such number of copies of the Offering Memorandum as
they may reasonably request.

(b) The Issuers and the Guarantors will not make any amendment or supplement to
the Offering Memorandum of which the Initial Purchasers shall not previously
have been advised or to which they shall reasonably object after being so
advised; provided, that this clause shall not apply to any filing by the
Partnership of any Annual Report on Form 10-K or Quarterly Report on Form 10-Q.

(c) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Issuers, any of the Guarantors or in
the opinion of counsel for the Initial Purchasers, should be set forth in the
Offering Memorandum so that the Offering Memorandum does not include any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if it should be necessary to supplement or
amend the Offering Memorandum as of the Applicable Time or the Final Offering
Memorandum, as then amended or supplemented in order to comply with any law, the
Issuers and the Guarantors will, subject to paragraph (b) above, promptly
prepare an appropriate supplement or amendment thereto, and will promptly
furnish to the Initial Purchasers and dealers a reasonable number of copies
thereof.

(d) The Issuers and each of the Guarantors will cooperate with the Initial
Purchasers and with their counsel in connection with the qualification of the
Notes for offering, issuance and sale by the Initial Purchasers and by dealers
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may reasonably designate; provided, that in no event shall the
Issuers or any of the Guarantors be obligated to qualify to do business in any

 

15



--------------------------------------------------------------------------------

jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering, issuance or sale of the Notes, in any jurisdiction where it is not now
so subject or subject itself to taxation in any such jurisdiction if it is not
otherwise so subject.

(e) For a period of 90 days from the date of the Offering Memorandum, the Inergy
Parties agree not to, directly or indirectly, sell, offer to sell, contract to
sell, grant any option to purchase, issue any instrument convertible into or
exchangeable for, or otherwise transfer or dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition in the future of), any debt securities of the Issuers, the
Guarantors or any of their respective subsidiaries, except (i) in exchange for
the Exchange Notes and the Exchange Guarantees in connection with the Exchange
Offer or (ii) with the prior consent of J.P. Morgan Securities Inc.

(f) The Issuers will make available to the holders of the Notes as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, partners’/stockholders’ equity and cash
flows of the Issuers and its consolidated subsidiaries certified by an
independent registered public accounting firm) and, as soon as practicable after
the end of each of the first three quarters of each fiscal year (beginning with
the fiscal quarter ending after the date of the Offering Memorandum), will make
available to its securityholders consolidated summary financial information of
the Issuers and its subsidiaries for such quarter in reasonable detail.

(g) The Issuers will apply the net proceeds from the sale of the Notes to be
sold by it hereunder substantially in accordance with the description set forth
in the Offering Memorandum under the caption “Use of proceeds.”

(h) Except as stated in this Agreement and in the Offering Memorandum, neither
the Issuers, the Guarantors nor any of their respective affiliates will take,
directly or indirectly, any action designed to or that might reasonably be
expected to cause or result in stabilization or manipulation of the price of the
Notes.

(i) The Issuers and the Guarantors will use their commercially reasonable
efforts to permit the Notes to be designated Private Offerings, Resales and
Trading through Automated Linkages (PORTAL) MarketSM (the “PORTAL MarketSM”)
securities in accordance with the rules and regulations adopted by the Financial
Industry Regulatory Authority, Inc. relating to trading in the PORTAL MarketSM
and to permit the Notes to be eligible for clearance and settlement through DTC.

(j) During the period of one year after the Closing Date, the Inergy Parties
will not, and will not permit any of their “affiliates” (as defined in Rule 144
under the Act), to, resell any of the Notes that constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.

(k) The Inergy Parties agree not to sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the Act)
that would be integrated with the sale of the Notes in a manner that would
require the registration under the Act of the sale to the Initial Purchasers or
the Eligible Purchasers of the Notes.

 

16



--------------------------------------------------------------------------------

(l) The Inergy Parties will take such steps as shall be necessary to insure that
neither the Partnership nor any of the Partnership’s subsidiaries becomes an
“investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended.

(m) Before making, preparing, using, authorizing, approving or referring to any
Issuer Written Communication, the Partnership will furnish to the Initial
Purchasers and counsel for the Initial Purchasers a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
refer to any such written communication to which the Initial Purchasers
reasonably object.

(n) The Partnership will advise the Initial Purchasers promptly, and confirm
such advice in writing, (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Offering
Memorandum as of the Applicable Time, any Issuer Written Communication or the
Final Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Notes as a result of which any of the
Offering Memorandum as of the Applicable Time, any Issuer Written Communication
or the Final Offering Memorandum as then amended or supplemented would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Offering Memorandum, Issuer Written
Communication or the Final Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Partnership of any notice with
respect to any suspension of the qualification of the Notes for offer, and sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Partnership will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the
Offering Memorandum as of the Applicable Time, any Issuer Written Communication
or the Final Offering Memorandum or suspending any such qualification of the
Notes and, if any such order is issued, will obtain as soon as possible the
withdrawal thereof.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Inergy
Parties contained herein, to the performance by the Inergy Parties of their
respective obligations hereunder, and to each of the following additional
conditions:

(a) The Initial Purchasers shall not have discovered and disclosed to the
Issuers on or prior to the Closing Date that the Offering Memorandum contained
an untrue statement of a fact that, in the opinion of Baker Botts L.L.P., is
material or omits to state a fact that, in the opinion of such counsel, is
material and is required to be stated therein or in the documents incorporated
therein by reference or is necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

17



--------------------------------------------------------------------------------

(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Registration Rights Agreement,
the Indenture and the Offering Memorandum, and all other legal matters relating
to this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to Baker Botts L.L.P., and the Inergy
Parties shall have furnished to such counsel all documents and information that
they may reasonably request to enable them to pass upon such matters.

(c) The Initial Purchasers shall have received from Vinson & Elkins L.L.P.,
counsel for the Issuers and the Guarantors, its written opinion addressed to the
Initial Purchasers and dated the Closing Date, substantially in the form of
Exhibit C hereto.

(d) The Initial Purchasers shall have received from Laura Ozenberger, Senior
Vice President—General Counsel and Secretary of the Managing General Partner,
her written opinion addressed to the Initial Purchasers and dated the Closing
Date, substantially in the form of Exhibit D hereto.

(e) The Initial Purchasers shall have received from Michael K. Post, in house
counsel for the Partnership, his written opinion addressed to the Initial
Purchasers and dated the Closing Date, substantially in the form of Exhibit E
hereto.

(f) The Initial Purchasers shall have received from Baker Botts L.L.P., counsel
for the Initial Purchasers, such opinion or opinions, dated the Closing Date,
with respect to the offer, issuance and sale of the Notes, the Offering
Memorandum and other related matters as the Initial Purchasers may reasonably
require, and the Issuers shall have furnished to such counsel such documents and
information as they reasonably request for the purpose of enabling them to pass
upon such matters.

(g) The Issuers and each Guarantor shall have furnished or caused to be
furnished to the Initial Purchasers on the Closing Date certificates of officers
of the Issuers and each Guarantor satisfactory to the Initial Purchasers as to
the accuracy of the representations and warranties of the Issuers and each
Guarantor herein at and as of the Closing Date, as to the performance by the
Issuers and each Guarantor of all of their obligations hereunder to be performed
at or prior to the Closing Date and as to such other matters as J.P. Morgan
Securities Inc. may reasonably request.

(h) At the time of execution of this Agreement, the Initial Purchasers shall
have received from Ernst & Young LLP a letter, in form and substance
satisfactory to the Initial Purchasers, addressed to the Initial Purchasers and
dated the date hereof (i) confirming that such firm is an independent registered
public accounting firm within the meaning of the Act and the rules of the PCAOB
and is in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of the date hereof (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the Offering Memorandum, as of a
date not more than five days prior to the date hereof), the conclusions and
findings of such firm with respect to the financial information and
(iii) covering such other matters as are ordinarily covered by accountants’
“comfort letters” to Initial Purchasers in connection with registered public
offerings.

 

18



--------------------------------------------------------------------------------

(i) With respect to the letter of Ernst & Young LLP referred to in the preceding
paragraph and delivered to the Initial Purchasers concurrently with the
execution of this Agreement (the “initial letter”), the Partnership shall have
furnished to the Initial Purchasers a letter (a “bring-down letter”) of such
firm, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that such firm is an independent registered public accounting
firm within the meaning of the Act and the rules of the PCAOB and is in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the Closing Date (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Offering Memorandum, as of a date not more than five
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter and (iii) confirming in all material respects the conclusions
and findings set forth in the initial letter.

(j) None of the Inergy Parties shall have sustained, since the date of the
latest audited financial statements included or incorporated by reference in the
Offering Memorandum, any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto); and, since such date, there
shall not have been any material change in the partners’/stockholders’ equity or
long-term debt of any of the Inergy Parties, or material adverse change, or any
development involving a prospective material adverse change, in or affecting the
management, condition, financial or otherwise, partners’/stockholders’ equity,
results of operations, business or prospects of the Inergy Parties, taken as a
whole.

(k) Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the rating accorded the Issuers’ debt
securities by any “nationally recognized statistical rating organization,” as
that term is defined by the Commission for purposes of Rule 436(g)(2) of the
Rules and Regulations and (ii) no such organization shall have publicly
announced that it has under surveillance or review, with possible negative
implications, its rating of any of the Issuers’ debt securities.

(l) The Notes shall have been designated for trading on the PORTAL MarketSM.

(m) The Issuers and the Guarantors have executed and delivered the Registration
Rights Agreement, and the Initial Purchasers shall have received an executed
counterpart thereof, duly executed by the Issuers and the Guarantors.

(n) The Issuers, the Guarantors and the Trustee shall have executed and
delivered an officer’s certificate relating to the issuance of the Notes
pursuant to Section 2.13 of the Indenture.

 

19



--------------------------------------------------------------------------------

(o) There shall not have occurred any of the following: (i) trading in
securities generally on the NASDAQ National Market shall have been suspended,
the settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) trading in any securities of
the Partnership on any exchange or in the over-the-counter market shall have
been suspended, (iii) a banking moratorium shall have been declared by federal
or state authorities, (iv) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States or (v) there shall have occurred such a material
adverse change in general economic, political or financial conditions or any
other calamity or crisis, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of J.P. Morgan Securities Inc., so material and adverse
as to make it impracticable or inadvisable to proceed with the offering or sale
of the Notes being delivered on the Closing Date on the terms and in the manner
contemplated by the Offering Memorandum.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

(a) The Inergy Parties, jointly and severally, will indemnify and hold harmless
each of the Initial Purchasers from and against any losses, damages or
liabilities, joint or several, to which the Initial Purchasers may become
subject, under the Act, or otherwise, insofar as such losses, damages or
liabilities (or actions or claims in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Offering Memorandum or any Issuer Written Communication, or any
amendment or supplement thereto, or arise out of or are based upon any omission
or alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, and will reimburse each of the Initial Purchasers for any legal or
other out-of-pocket expenses incurred by such Initial Purchasers in connection
with investigating, preparing, pursuing or defending against or appearing as a
third party witness in connection with any such loss, damage, liability or
action or claim, including, without limitation, any investigation or proceeding
by any governmental agency or body, commenced or threatened, including the
reasonable fees and expenses of counsel to the indemnified party, as such
expenses are incurred (including such losses, damages, liabilities or expenses
to the extent of the aggregate amount paid in settlement of any such action or
claim, provided that (subject to Section 8(c) hereof) any such settlement is
effected with the written consent of the Partnership); provided, however, that
the Inergy Parties shall not be liable in any such case to the extent, but only
to the extent, that any such loss, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in the Offering Memorandum, any Issuer Written Communication, or
in any amendment or supplement thereto, in reliance upon and in conformity with
written information relating to the Initial Purchasers furnished to the Issuers
by you, expressly for use in the preparation thereof, which information is
specified in Section 13.

 

20



--------------------------------------------------------------------------------

(b) Each of the Initial Purchasers, severally and not jointly, will indemnify
and hold harmless the Inergy Parties from and against any losses, damages or
liabilities to which the Inergy Parties may become subject, under the Act or
otherwise, insofar as such losses, damages or liabilities (or actions or claims
in respect thereof) arise out of or are based upon (i) an untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Offering Memorandum, any Issuer Written Communication,
or in any amendment or supplement thereto, or arise out of or are based upon any
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Preliminary Offering Memorandum, the Offering Memorandum, any Issuer
Written Communication, or in any amendment or supplement thereto, in reliance
upon and in conformity with written information relating to the Initial
Purchasers furnished to the Issuers by such Initial Purchaser, expressly for use
in the preparation thereof (as provided in Section 13 hereof), and will
reimburse the Inergy Parties for any legal or other expenses incurred by the
Inergy Parties in connection with investigating or defending any such action or
claim as such expenses are incurred (including such losses, damages, liabilities
or expenses to the extent of the aggregate amount paid in settlement of any such
action or claim, provided that (subject to Section 8(d) hereof) any such
settlement is effected with the written consent of the Initial Purchasers).

(c) Promptly after receipt by an indemnified party under Section 8(a) or 8(b)
hereof of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under Section 8(a) or 8(b) hereof, notify each such indemnifying party in
writing of the commencement thereof, but the failure so to notify such
indemnifying party shall not relieve such indemnifying party from any liability
it may have under Section 8(a) or 8(b) hereof except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights and defenses
by such failure, and such failure shall not relieve such indemnifying party from
any liability it may have to any such indemnified party otherwise than under
Section 8(a) or 8(b) hereof. In case any such action shall be brought against
any such indemnified party and it shall notify each indemnifying party of the
commencement thereof, each such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party under Section 8(a) or 8(b) hereof similarly notified,
to assume the defense thereof, with counsel satisfactory to such indemnified
party (who shall not, except with the consent of such indemnified party, be
counsel to such indemnifying party), and, after notice from such indemnifying
party to such indemnified party of its election so to assume the defense
thereof, such indemnifying party shall not be liable to such indemnified party
under Section 8(a) or 8(b) hereof for any legal expenses of other counsel or any
other expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. The indemnified party shall have the right to employ its own
counsel in any such action, but the fees and expenses of such counsel shall be
at the expense of such indemnified party unless (i) the employment of counsel by
such indemnified party at the expense of the indemnifying party has been
authorized by the indemnifying party, (ii) the indemnified party shall have been
advised by such counsel that there may be a conflict of interest between the
indemnifying party and the indemnified party in the conduct of the defense, or
certain aspects of the defense, of such action (in which case the indemnifying
party shall not have the right to direct the defense of such action

 

21



--------------------------------------------------------------------------------

with respect to those matters or aspects of the defense on which a conflict
exists or may exist on behalf of the indemnified party) or (iii) the
indemnifying party shall not in fact have employed counsel reasonably
satisfactory to such indemnified party to assume the defense of such action, in
any of which events such fees and expenses to the extent applicable shall be
borne, and shall be paid as incurred, by the indemnifying party. If at any time
such indemnified party shall have requested such indemnifying party under
Section 8(a) or 8(b) hereof to reimburse such indemnified party for fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 8(a) or 8(b) hereof
effected without its written consent if (i) such settlement is entered into more
than 60 days after receipt by such indemnifying party of such request for
reimbursement, (ii) such indemnifying party shall have received notice of the
terms of such settlement at least 45 days prior to such settlement being entered
into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request for reimbursement prior to the
date of such settlement. No such indemnifying party shall, without the written
consent of such indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not such indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (A) includes an unconditional release of such indemnified party from
all liability arising out of such action or claim and (B) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any such indemnified party. In no event shall such indemnifying
parties be liable for the fees and expenses of more than one counsel, including
any local counsel, for all such indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances.

(d) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to indemnify or hold harmless an indemnified party under
Section 8(a) or 8(b) hereof in respect of any losses, damages or liabilities (or
actions or claims in respect thereof) referred to therein, then each
indemnifying party under Section 8(a) or 8(b) hereof shall contribute to the
amount paid or payable by such indemnified party as a result of such losses,
damages or liabilities (or actions or claims in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Inergy Parties on the one hand, and the Initial Purchasers on the other hand,
from the offering of the Notes. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under Section 8(c) hereof
and such indemnifying party was prejudiced in a material respect by such
failure, then each such indemnifying party shall contribute to such amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault, as
applicable, of the Inergy Parties on the one hand, and the Initial Purchasers,
on the other hand in connection with the statements or omissions that resulted
in such losses, damages or liabilities (or actions or claims in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by, as applicable, the Inergy Parties on the one hand and the
Initial Purchasers, on the other hand, shall be deemed to be in the same
proportion as the total net proceeds from such offering (before deducting
expenses) received by the Issuers bear to the total discounts and commissions
received by the Initial Purchasers. The relative fault, as applicable, of the
Inergy Parties, on the one hand and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material

 

22



--------------------------------------------------------------------------------

fact or the omission or alleged omission to state a material fact relates to
information supplied by the Inergy Parties on the one hand, or the Initial
Purchasers on the other hand and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Inergy Parties and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to above in this Section 8(d).
The amount paid or payable by such an indemnified party as a result of the
losses, damages or liabilities (or actions or claims in respect thereof)
referred to above in this Section 8(d) shall be deemed to include any legal or
other expenses incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Notes purchased by it and distributed to the public were offered to the
public exceeds the amount of any damages that such Initial Purchasers has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 8 are several in proportion to their respective purchase
obligations hereunder and not joint.

(e) The obligations of the Inergy Parties under this Section 8 shall be in
addition to any liability that the Inergy Parties may otherwise have and shall
extend, upon the same terms and conditions, to each officer, director, employee,
agent or other representative of each Initial Purchaser and to each person, if
any, who controls any Initial Purchaser within the meaning of the Act; and the
obligations of each of the Initial Purchasers under this Section 8 shall be in
addition to any liability that the respective Initial Purchaser may otherwise
have and shall extend, upon the same terms and conditions, to each officer and
director of the Issuers and the Managing General Partner and to each person, if
any, who controls the Inergy Parties within the meaning of the Act.

9. Defaulting Initial Purchasers. If, on the Closing Date, any Initial Purchaser
defaults in the performance of its obligations under this Agreement, the
remaining non-defaulting Initial Purchasers shall be obligated to purchase the
Notes that the defaulting Initial Purchaser agreed but failed to purchase on the
Closing Date in the respective proportions that the number of Notes set opposite
the name of each remaining non-defaulting Initial Purchaser in Schedule I hereto
bears to the total number of Notes set opposite the names of all the remaining
non-defaulting Initial Purchasers in Schedule I hereto; provided, however, that
the remaining non-defaulting Initial Purchasers shall not be obligated to
purchase any of the Notes on the Closing Date if the total number of Notes that
the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase on such date exceeds 9.09% of the total number of Notes to be purchased
on the Closing Date, and any remaining non-defaulting Initial Purchasers shall
not be obligated to purchase more than 110% of the number of Notes that it
agreed to purchase on the Closing Date pursuant to the terms of Section 4. If
the foregoing maximums are exceeded, the remaining non-defaulting Initial
Purchasers, or those other Initial Purchasers satisfactory to the Initial
Purchasers who so agree, shall have the right, but shall not be obligated, to
purchase, in such proportion as may be agreed upon among them, all the Notes to
be purchased on the Closing Date. If the remaining Initial Purchasers or other
Initial Purchasers

 

23



--------------------------------------------------------------------------------

satisfactory to the Initial Purchasers do not elect to purchase the Notes that
the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase on the Closing Date, this Agreement shall terminate without liability
on the part of any non-defaulting Initial Purchaser or the Inergy Parties,
except that the Inergy Parties will continue to be liable for the payment of
expenses to the extent set forth in Sections 11 and 12.

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Inergy Parties for damages caused by its default.
If other Initial Purchasers are obligated or agree to purchase the Notes of a
defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchasers or the Issuers may postpone the Closing Date for up to seven full
business days in order to effect any changes that in the opinion of counsel for
the Issuers or counsel for the Initial Purchasers may be necessary in the
Offering Memorandum or in any other document or arrangement.

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Issuers prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Section 7(o) shall have occurred or if the
Initial Purchasers shall decline to purchase the Notes for any reason permitted
under this Agreement.

11. Cost and Expenses. The Partnership will bear and pay the costs and expenses
incident to the offering of the Notes, including, without limitation, (a) all
expenses (including stock transfer taxes) incurred in connection with the
delivery to the Initial Purchasers of the Notes, (b) the fees and expenses of
the Issuers’ counsel and accountants, (c) the preparation, printing, filing,
delivery and shipping of the Preliminary Offering Memorandum and the Offering
Memorandum and any amendments or supplements thereto and the printing, delivery
and shipping of this Agreement, the Indenture, the Registration Rights
Agreement, all Blue Sky Memoranda and all other agreements, memoranda,
correspondence and other documents printed and delivered in connection therewith
and with the Exempt Resales (but not, however, legal fees and expenses of your
counsel incurred in connection with any of the foregoing other than fees of such
counsel plus reasonable disbursements incurred in connection with the
preparation, printing and delivery of such Blue Sky Memoranda), (d) the
furnishing of copies of such documents to the Initial Purchasers, (e) the
issuance and delivery by the Issuers of the Notes and by the Guarantors of the
Guarantees and any taxes payable in connection therewith, (f) the qualification
of the Notes and Exchange Notes for the offer, issuance and sale under the
securities or Blue Sky laws of the several states (including, without
limitation, the reasonable fees and disbursements of your counsel relating to
such registration or qualification), (g) the furnishing of such copies of the
Preliminary Offering Memorandum and the Offering Memorandum, and all amendments
and supplements thereto, as may be reasonably requested for use in connection
with the Exempt Resales, (h) the preparation of certificates for the Notes
(including, without limitation, printing and engraving thereof), (i) the
application for quotation of the Notes in the PORTAL MarketSM (including all
disbursements and listing fees), (j) the approval of the Notes by DTC for
“book-entry” transfer (including fees and expenses of counsel), (k) the rating
of the Notes and the Exchange Notes, (l) the obligations of the Trustee, any
agent of the Trustee and the counsel for the Trustee in connection with the
Indenture, the Notes, the Guarantees, the Exchange Notes and the Exchange
Guarantees, (m) the performance by the Inergy Parties of their other obligations
under this Agreement, (n) all travel expenses, including one-half of the
expenses relating to

 

24



--------------------------------------------------------------------------------

chartered aircraft and all accommodation expenses, of representatives of the
Partnership in connection with the offering of the Notes, and (o) all of the
other costs and expenses incident to the performance by the Issuers of the
offering of the Notes; provided, that the Initial Purchasers will bear and pay
all of their own costs and expenses, including the fees and expenses of counsel,
and any advertising costs and expenses incurred by any of the Initial Purchasers
incident to the offering of the Notes.

If this Agreement is terminated by you in accordance with the provisions of
Section 10, the Issuers shall reimburse the Initial Purchasers for all of their
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of counsel to the Initial Purchasers.

12. Reimbursement of Initial Purchasers’ Expenses. If the Issuers fail to tender
the Notes for delivery to the Initial Purchasers by reason of any failure,
refusal or inability on the part of the Inergy Parties to perform any agreement
on their part to be performed, or because any other condition of the obligations
hereunder required to be fulfilled by the Inergy Parties is not fulfilled, the
Inergy Parties shall reimburse the Initial Purchasers for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
the Initial Purchasers in connection with this Agreement and the proposed
purchase of the Notes, and upon demand the Inergy Parties shall pay the full
amount thereof to the Initial Purchasers. If this Agreement is terminated
pursuant to Section 10 by reason of the default of one or more Initial
Purchasers, the Inergy Parties shall not be obligated to reimburse any
defaulting Initial Purchaser on account of those expenses.

13. Information Furnished by the Initial Purchasers. The statements set forth in
the seventh, eighth, ninth, tenth, twelfth and thirteenth paragraphs, all under
the section captioned “Plan of distribution” in the Offering Memorandum,
constitute the only information furnished by or on behalf of the Initial
Purchasers through you as such information is referred to in Section 4(d)
hereof.

14. Notices. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a) if to any Initial Purchasers, shall be delivered or sent by hand delivery,
mail, telex, overnight courier or facsimile transmission to (i) J.P. Morgan
Securities Inc., 270 Park Avenue, New York, New York 10017, Attention: Lawrence
Landry (Fax: 212-270-1063); (ii) Banc of America Securities LLC, One Bryant
Park, 3rd Floor, New York, New York 10036,; (iii) Barclays Capital Inc., 1271
Avenue of the Americas, 42nd Floor, New York, New York 10020, Attention:
Syndicate Registration (Fax: 646-834-8133); (iv) BOSC, Inc., BOK Plaza, 201
Robert S. Kerr, 4th Floor, Oklahoma City, Oklahoma 73102; (v) Mitsubishi UFJ
Securities International plc c/o Mitsubishi UFJ Securities (USA), Inc., 1251
Avenue of the Americas, 19th Floor, New York, New York 10020-1104, Attention:
Spenser Huston; (vi) SG Americas Securities, LLC, 1221 Avenue of the Americas,
New York, New York 10020; (vii) UBS Securities LLC, 667 Washington Blvd.,
Stamford, Connecticut 06901, Attention: Leveraged Syndicate; and (viii) Wachovia
Capital Markets, LLC, One Wachovia Center, 301 South College Street, Charlotte,
North Carolina 28288-0604, Attention: High Yield Capital Markets.

 

25



--------------------------------------------------------------------------------

(b) if to the Inergy Parties, shall be delivered or sent by mail, telex,
overnight courier or facsimile transmission to Inergy, L.P., Two Brush Creek
Boulevard, Kansas City, Missouri 64112, facsimile number (816) 471-3854, with a
copy to Laura Ozenberger, General Counsel, Two Brush Creek Boulevard, Kansas
City, Missouri 64112, facsimile number (816) 531-4680;

provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, telex or
facsimile transmission to such Initial Purchaser at its address set forth in its
acceptance telex, overnight courier to J.P. Morgan Securities Inc., which
address will be supplied to any other party hereto by J.P. Morgan Securities
Inc. upon request. Any such statements, requests, notices or agreements shall
take effect at the time delivered by hand, if personally delivered; two business
days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt is acknowledged, if telecopied; and on
the next business day, if timely delivered to an air courier guaranteeing
overnight delivery. The Issuers shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by J.P. Morgan Securities Inc.

15. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Inergy Parties and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that (A) the
representations, warranties, indemnities and agreements of the Inergy Parties
contained in this Agreement shall also be deemed to be for the benefit of
directors of the Initial Purchasers, officers of the Initial Purchasers and any
person or persons controlling any Initial Purchaser within the meaning of
Section 15 of the Act and (B) the indemnity agreement of the Initial Purchasers
contained in Section 8(b) of this Agreement shall be deemed to be for the
benefit of directors of the Inergy Parties, officers of the Inergy Parties and
any person controlling the Inergy Parties within the meaning of Section 15 of
the Act. Nothing in this Agreement is intended or shall be construed to give any
person, other than the persons referred to in this Section 15, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

16. Research Independence. In addition, the Partnership acknowledges that the
Initial Purchasers’ research analysts and research departments are required to
be independent from their respective investment banking divisions and are
subject to certain regulations and internal policies, and that such Initial
Purchasers’ research analysts may hold and make statements or investment
recommendations and/or publish research reports with respect to the Partnership
and/or the offering that differ from the views of its investment bankers. The
Partnership hereby waives and releases, to the fullest extent permitted by law,
any claims that the Partnership may have against the Initial Purchasers with
respect to any conflict of interest that may arise from the fact that the views
expressed by their independent research analysts and research departments may be
different from or inconsistent with the views or advice communicated to the
Partnership by such Initial Purchasers’ investment banking divisions. The
Partnership acknowledges that each of the Initial Purchasers is a full service
securities firm and as such from time to time, subject to applicable securities
laws, may effect transactions for its own account or the account of its
customers and hold long or short positions in debt or equity securities of the
companies which may be the subject of the transactions contemplated by this
Agreement.

 

26



--------------------------------------------------------------------------------

17. No fiduciary duty. Notwithstanding any preexisting relationship, advisory or
otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Initial Purchasers, each of the Inergy
Parties acknowledges and agrees that: (i) nothing herein shall create a
fiduciary or agency relationship between any of the Inergy Parties, on the one
hand, and the Initial Purchasers, on the other; (ii) the Initial Purchasers are
not acting as advisors, expert or otherwise, to any of the Inergy Parties in
connection with this offering, the sale of the Notes or any other services the
Initial Purchasers may be deemed to be providing hereunder, including, without
limitation, with respect to the public offering price of the Notes; (iii) the
relationship between the Inergy Parties, on the one hand, and the Initial
Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iv) any duties and obligations that the Initial
Purchasers may have to any of the Inergy Parties shall be limited to those
duties and obligations specifically stated herein; and (v) notwithstanding
anything in this Agreement to the contrary, the Inergy Parties acknowledge that
the Initial Purchasers’ may have financial interest in the success of the
offering that are not limited to the difference between the price to the public
and the purchase price paid to the Inergy Parties by the Initial Purchasers for
the Notes and the Initial Purchasers have no obligation to disclose, or account
to the Inergy Parties for, any of such additional financial interests. Each of
the Inergy Parties hereby waives and releases, to the fullest extent permitted
by law, any claims that any of the Inergy Parties may have against the Initial
Purchasers with respect to any breach or alleged breach of fiduciary duty with
respect to the transactions contemplated by this Agreement.

18. Survival. The respective indemnities, representations, warranties and
agreements of the Inergy Parties and the Initial Purchasers contained in this
Agreement or made by or on behalf on them, respectively, pursuant to this
Agreement, shall survive the delivery of and payment for the Notes and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any of them or any person controlling any of them.

19. Definition of the Terms “Business Day” and “Subsidiary.” For purposes of
this Agreement, (a) “business day” means any day on which the New York Stock
Exchange, Inc. is open for trading and (b) “subsidiary” has the meaning set
forth in Rule 405 of the Rules and Regulations.

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York.

21. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

22. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

27



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Inergy Parties and
the Initial Purchasers, please indicate your acceptance in the space provided
for that purpose below.

 

Very truly yours, INERGY, L.P. By:   Inergy GP, LLC (its Managing General
Partner) By:  

/s/ Laura L. Ozenberger

  Laura L. Ozenberger   Senior Vice President, General Counsel and   Secretary
INERGY FINANCE CORP. By:  

/s/ Laura L. Ozenberger

  Laura L. Ozenberger   Senior Vice President, General Counsel and   Secretary
INERGY PROPANE, LLC INERGY MIDSTREAM, LLC L & L TRANSPORTATION, LLC INERGY
TRANSPORTATION, LLC INERGY STAGECOACH II, LLC INERGY GAS MARKETING, LLC INERGY
STORAGE, INC STELLAR PROPANE SERVICE, LLC

CENTRAL NEW YORK OIL AND GAS COMPANY, L.L.C.

INERGY SALES & SERVICE, INC. FARM & HOME RETAIL OIL COMPANY LLC ARLINGTON
STORAGE COMPANY, LLC US SALT, LLC By:  

/s/ Laura L. Ozenberger

  Laura L. Ozenberger   Senior Vice President, General Counsel and   Secretary

 

28



--------------------------------------------------------------------------------

Accepted: J.P. MORGAN SECURITIES INC. BANC OF AMERICA SECURITIES LLC WACHOVIA
CAPITAL MARKETS, LLC BARCLAYS CAPITAL INC. BOSC, INC. MITSUBISHI UFJ SECURITIES
INTERNATIONAL PLC SG AMERICAS SECURITIES, LLC UBS SECURITIES LLC By:  

J.P. MORGAN SECURITIES INC.

  as Authorized Representative By:  

/s/ Adam Bernard

 

29



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal
Amount of
Notes
to be
Purchased            

J.P. Morgan Securities Inc.

   $ 75,375,000

Banc of America Securities LLC

   $ 52,875,000

Wachovia Capital Markets, LLC

   $ 52,875,000

Barclays Capital Inc.

   $ 8,775,000

BOSC, Inc.

   $ 8,775,000

Mitsubishi UFJ Securities International plc

   $ 8,775,000

SG Americas Securities, LLC

   $ 8,775,000

UBS Securities LLC

   $ 8,775,000       

Total

   $ 225,000,000       



--------------------------------------------------------------------------------

Exhibit A

Pricing Disclosure Supplement

[See Attached]



--------------------------------------------------------------------------------

Issuers:

  Inergy, L.P. and Inergy Finance Corp.   

Security Description:

  Senior Notes   

Distribution:

  144A/RegS w/ Registration Rights   

Face:

  $225,000,000   

Gross Proceeds:

  $202,929,750   

Coupon:

  8 3/4%   

Maturity:

  March 1, 2015   

Offering Price:

  90.191%   

Yield to Maturity:

  11.00%   

Spread to Treasury:

  915 basis points   

Benchmark:

  UST 4.00% due 2/15/2015   

Ratings:

  B1/B+   

Interest Pay Dates:

  March 1 and September 1   

Beginning:

  September 1, 2009   

Equity Clawback:

  Up to 35% at 108.75%   

Until:

  March 1, 2012   

Optional redemption:

  On or after:    Price:   March 1, 2013    104.375   March 1, 2014 and
thereafter    100.000%

Change of control:

  Put @ 101% of principal plus accrued interest   

Trade Date:

  January 28, 2009   

Settlement Date:

  February 2, 2009   

CUSIP:

  144A: 45661TAF8      Reg S: U45290AD2   

ISIN:

  USU45290AD28   

Denominations:

  2,000x1,000   

Joint Book-Running Managers:

  J.P. Morgan Securities Inc.      Banc of America Securities LLC      Wachovia
Capital Markets, LLC   

Co-Managers:

  Barclays Capital Inc.      BOSC, Inc.      Mitsubishi UFJ Securities
International PLC      SG Americas Securities, LLC      UBS Securities LLC   

Original Issue Discount:

  For U.S. federal income tax purposes, the notes will be treated as having been
issued with an “original issue discount” equal to the excess of the stated
redemption price at maturity of a note over its issue price.   



--------------------------------------------------------------------------------

Ranking

The following disclosure under “Risk factors—Payment of principal and interest
on the notes will be effectively subordinated to our senior secured debt to the
extent of the value of the assets securing the debt as well as to the
indebtedness of any of our subsidiaries that do not guarantee the notes” on page
15 and each other location where it appears in the preliminary offering
memorandum is amended to read as follows:

As of September 30, 2008, on an as further adjusted basis after giving effect to
this offering and the other transactions described under “Capitalization,” we
would have had $1,160.3 million of total indebtedness outstanding, $97.8 million
of which would have been secured, with available borrowing capacity of $301.0
million under our secured revolving acquisition credit facility.

Subsidiary Guarantees

The following disclosure under “The offering—Subsidiary guarantees” on page 7
and each other location where it appears in the preliminary offering memorandum
is amended to read as follows:

As of September 30, 2008, on an as further adjusted basis giving effect to this
offering and our use of proceeds therefrom and the other transactions described
under “Capitalization,” the subsidiary guarantees would be effectively
subordinated to $1,149.4 million of secured indebtedness of our guarantor
subsidiaries (to the extent of the value of the assets securing such
indebtedness).

Use of Proceeds

The first sentence under “Use of proceeds” on page 19 and each other location
where it appears in the preliminary offering memorandum is amended to read as
follows:

We estimate the net proceeds of this offering will be approximately $197.7
million, after deducting initial purchaser discounts and the estimated expenses
of the offering.

Capitalization

The following disclosure under “Capitalization” on page 20 and each other
location where it appears in the preliminary offering memorandum is amended to
read as follows:

 

     As of September 30, 2008   ($ in millions)    Historical    As Adjusted    
As Further
Adjusted  

Cash

   $ 17.3    $ 17.3     $ 17.3                          

Debt:

       

Revolving working capital credit facility

   $ 65.0    $ 83.5 (a)   $ 83.5  

Revolving acquisition credit facility

     182.0      212.0 (b)     14.3 (c)

6 7/8% senior notes due 2014

     425.0      425.0       425.0  

8 1/4% senior notes due 2016

     400.0      400.0       400.0  

8 3/4% senior notes due 2015 offered hereby

     —        —         202.9 (d)

Fair value adjustment on senior notes

     1.9      1.9       1.9  



--------------------------------------------------------------------------------

     As of September 30, 2008 ($ in millions)    Historical    As Adjusted   
As Further
Adjusted

Bond premium

     3.8      3.8      3.8

ASC credit agreement

     10.9      10.9      10.9

Other debt

     18.0      18.0      18.0                     

Total debt

     1,106.6      1,155.1      1,160.3

Total partners’ capital

     637.8      637.8      637.8                     

Total capitalization

   $ 1,744.4    $ 1,792.9    $ 1,798.1                     

 

(a) Reflects seasonal working capital borrowings incurred subsequent to
September 30, 2008 of approximately $18.5 million. The effective amount of
working capital borrowing capacity available to us under the two facilities is
$200 million utilizing capacity under the acquisition credit facility for
working capital purposes during the winter heating season. These borrowings are
subject to an annual clean down provision within our revolving credit facilities
to less than $10 million between March 1 and September 30.

 

(b) Reflects additional borrowings incurred subsequent to September 30, 2008 of
approximately $30.0 million used to fund our midstream capital expansion
projects.

 

(c) Reflects the application of the net proceeds from this offering and the
application of the proceeds to repay borrowings under our revolving acquisition
credit facility.

 

(d) The $225 million of senior notes are recorded at their discounted amount,
with the discount to be accrued over the life of the senior notes.



--------------------------------------------------------------------------------

Exhibit B

Form of Registration Rights Agreement

[See Attached]



--------------------------------------------------------------------------------

Exhibit C

Vinson & Elkins Opinion

Vinson & Elkins L.L.P. shall have furnished to the Initial Purchasers its
written opinion, as counsel to the Issuers and the Guarantors, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to J.P. Morgan Securities Inc., to the effect that:

(i) Each of the Issuers and the Operating Company, Midstream, Service Sub, L & L
Transportation, Inergy Transportation, Inergy Gas, Stellar Propane, Stagecoach
II, Storage, CNYOGC, Arlington Storage and each of the General Partners has been
duly formed and is validly existing in good standing under its jurisdiction of
formation with all necessary power and authority to own or lease its properties
and to conduct its business, in all material respects as described in the
Offering Memorandum. Each of the Inergy Parties and the General Partners is duly
registered or qualified as a foreign entity for the transaction of business
under the laws of the jurisdictions set forth on an exhibit to such counsel’s
opinion.

(ii) The General Partners are the only general partners of the Partnership. The
Non-Managing General Partner owns of record an approximate 0.9% general partner
interest in the Partnership and the Managing General Partner owns of record a
non-economic, managing general partner interest in the Partnership; such general
partner interests have been duly authorized and validly issued in accordance
with the Partnership Agreement; and each General Partner owns its general
partner interest free and clear of all liens, encumbrances, security interests,
charges or claims (A) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming either of such General
Partners as debtors is on file in the office of the Secretary of State of the
State of Delaware or (B) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the Delaware LP Act
(other than those created by the Credit Agreement).

(iii) The Partnership owns, directly or indirectly, 100% of the issued shares of
capital stock or membership interests, as applicable, in Finance Corp and each
of the Operating Company, Midstream, Service Sub, L & L Transportation, Inergy
Transportation, Inergy Gas, Stellar Propane, Stagecoach II, Storage, CNYOGC,
Arlington Storage and US Salt (the “Delaware/New York Guarantors”); such shares
of capital stock or membership interests have been duly authorized and validly
issued in accordance with the Organizational Documents governing such entity and
are fully paid and non-assessable (except (i) in the case of an interest in a
Delaware limited liability company, as such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware LLC Act, and (ii) in the case of an
interest in a limited liability company formed under the laws of another
domestic state, as such nonassessability may be affected by similar provisions
of such state’s limited liability company statute, as applicable) and the
Partnership owns such shares of capital stock, membership interests or limited
partner interest free and clear of all liens, encumbrances, security interests,
charges or claims (A) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming the Partnership as
debtor is on file in the office of the Secretary of State of the State of
Delaware, (B) arising under the Credit Agreement or (C) otherwise known to such
counsel, without independent investigation, other than those created by or
arising under the Delaware LLC Act and the New York Limited Liability Company
Law.

 

C-1



--------------------------------------------------------------------------------

(iv) To our knowledge, there are no contracts, agreements or understandings
between either of the Issuers, or any Guarantor and any person granting such
person the right (other than rights that have been waived or satisfied) to
require the Issuers or any Guarantor to file a registration statement under the
Act with respect to any securities of the Issuers or any Guarantor (other than
the Registration Rights Agreement) owned or to be owned by such person, and
which are substantially similar to the Notes, the Guarantees, or the Exchange
Notes, or to require either of the Issuers or any Guarantor to include any other
securities in the securities registered pursuant to the Registration Rights
Agreement.

(v) This Agreement has been duly executed and delivered by each of the Issuers
and the Delaware/New York Guarantors.

(vi) The Partnership Agreement and each of the limited liability company
agreements (except in the case of CNYOGC, the operating agreement) of the
Delaware/New York Guarantors has been duly authorized and validly executed and
delivered by the parties thereto. Each of the foregoing agreements constitutes a
valid and legally binding agreement of the parties thereto, enforceable against
such entity in accordance with its respective terms, subject to (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (B) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing.

(vii) The Issuers have all requisite corporate or partnership power and
authority to issue, sell and deliver the Notes. The Notes have been duly
authorized by the Issuers and, when duly executed by the Issuers in accordance
with the terms of the Indenture, assuming due authentication of the Notes by the
Trustee, upon delivery to the Initial Purchasers against payment therefor in
accordance with the terms hereof, will be validly issued and delivered, and will
constitute valid and binding obligations of the Issuers entitled to the benefits
of the Indenture, enforceable against the Issuers in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and other similar laws relating
to or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and by an implied covenant of good faith and fair dealing.

(viii) The Exchange Notes have been duly and validly authorized by the Issuers
and if and when duly issued and authenticated in accordance with the terms of
the Indenture and delivered in accordance with the Exchange Offer provided for
in the Registration Rights Agreement, will constitute valid and binding
obligations of the Issuers entitled to the benefits of the Indenture,
enforceable against the Issuers in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, and other similar laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and by an implied covenant of good faith and fair dealing.

 

C-2



--------------------------------------------------------------------------------

(ix) The Guarantee of each of the Delaware/New York Guarantors has been duly
authorized by that Guarantor and assuming due and valid authorization of a
Guarantee by FHR, when the Notes have been duly executed by the Issuers and
authenticated by the Trustee in accordance with the terms of the Indenture and
delivered and paid for by the Initial Purchasers in accordance with the terms of
the Purchase Agreement, the Guarantee of each Guarantor will constitute the
valid and binding obligations of that Guarantor, enforceable against that
Guarantor in accordance with their terms except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and by an implied covenant of
good faith and fair dealing.

(x) The Exchange Guarantee of each of the Delaware/New York Guarantors has been
duly and validly authorized by that Guarantor and assuming due and valid
authorization of an Exchange Guarantee by FHR, upon the due execution and
authentication of the Exchange Notes in accordance with the Indenture and the
issuance and delivery of the Exchange Notes in the Exchange Offer contemplated
by the Registration Rights Agreement, will constitute valid and binding
obligations of the Guarantors, entitled to the benefits of the Indenture,
enforceable against the Guarantors in accordance with their terms except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, and other similar laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and by an implied covenant of good faith and fair dealing.

(xi) The Indenture has been duly authorized, executed and delivered by each of
the Issuers and the Delaware/New York Guarantors and, assuming the due
authorization, execution and delivery thereof by the Trustee and FHR, is the
legally valid and binding agreement of the Inergy Parties, enforceable against
the Inergy Parties in accordance with its terms, except as such enforceability
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other similar laws relating to or affecting creditors’ rights
generally, by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and by an
implied covenant of good faith and fair dealing; no qualification of the
Indenture under the 1939 Act is required in connection with the offer, issuance
and sale of the Notes or in connection with the Exempt Resales. The Indenture
conforms in all material respects to the requirements of the 1939 Act and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.

(xii) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Issuers and the Delaware/New York Guarantors and, assuming the
due execution and delivery thereof by the Initial Purchasers and FHR, is the
legally valid and binding agreement of the Inergy Parties, enforceable against
the Inergy Parties in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditor’s rights generally, by general
equitable principles (regardless of whether such enforceability is

 

C-3



--------------------------------------------------------------------------------

considered in a proceeding in equity or at law), by an implied covenant of good
faith and fair dealing and, as to rights of indemnification and contribution
thereunder may be limited by federal or state law or by principles of public
policy.

(xiii) The statements set forth in the Offering Memorandum under the captions
“Description of notes,” insofar as they purport to constitute a summary of the
terms of the Notes, Indenture, the Guarantees and the Registration Rights
Agreement and under the captions “Description of other indebtedness—Senior
notes,” and “Certain United States federal tax considerations” insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate in all material respects. Treasury Department Circular 230
Notice—This document was not intended or written to be used, and cannot be used,
by any person, for the purpose of (i) avoiding penalties that may be imposed on
that person or (ii) to promote, market or recommend any transaction or matter
addressed herein.

(xiv) None of the offering, issuance and sale of the Notes and the Guarantees by
the Issuers and the Guarantors, the execution, delivery and performance of the
Notes, the Guarantees, the Exchange Notes, the Indenture, the Registration
Rights Agreement, the Exchange Guarantees and this Agreement by the Inergy
Parties, or the consummation by each of them of the transactions contemplated
hereby and thereby (A) constitutes or will constitute a violation of their
respective Organizational Documents (other than the Organizational Documents of
FHR), (B) constitutes or will constitute a breach or violation of, or a default
(or an event which, with notice or lapse of time or both, would constitute such
a default) under, any agreement filed or incorporated by reference as an exhibit
to the Partnership’s annual report on Form 10-K for the year ended September 30,
2008 or to any applicable current reports of the Partnership on Form 8-K filed
with the Commission since September 30, 2008 (excluding the Credit Agreement and
Organizational Documents); (C) violates or will violate the Delaware LP Act, the
Delaware LLC Act, the DGCL, the laws of the State of New York or, assuming the
accuracy of the representations and warranties of the Initial Purchasers
contained in this Agreement and their compliance with their agreements set forth
herein, federal law (provided, however, that such counsel need express no
opinion with respect to compliance with any state securities or federal or state
antifraud law except as otherwise specifically stated in the opinion of such
counsel), or (D) to our knowledge, results or will result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of any
of the Inergy Parties, which breaches, violations, defaults or liens, in the
case of clauses (B), (C) or (D) would, individually or in the aggregate, have a
Material Adverse Effect.

(xv) No registration under the Act of the Notes is required for the sale of the
Notes to the Initial Purchasers as contemplated hereby or for the Exempt
Resales, assuming (i) the accuracy of the Initial Purchasers’ representations in
this Agreement and (ii) the accuracy of the Inergy Parties’ representations
contained herein.

(xvi) None of the Inergy Parties is now, and after the sale of the Notes to be
sold by the Issuers hereunder, the issuance of the Guarantees and the
application of the net proceeds from such sale as described in the Offering
Memorandum under the caption “Use of proceeds,” none of the Inergy Parties will
be an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended.

 

C-4



--------------------------------------------------------------------------------

Such counsel shall also have furnished to the Initial Purchasers a written
statement, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance satisfactory to the Initial Purchasers, to the effect that
such counsel has participated in conferences with officers and other
representatives of the Issuers and Guarantors and the independent registered
public accounting firm of the Partnership and your representatives, at which the
contents of the Offering Memorandum and related matters were discussed, and
although such counsel has not independently verified, is not passing on, and is
not assuming any responsibility for the accuracy, completeness or fairness of
the statements contained in or incorporated by reference in, the Offering
Memorandum (except to the extent specified in the foregoing opinion), based on
the foregoing, nothing has come to the attention of such counsel that causes it
to believe that:

(a) the Final Offering Memorandum, as of its date and as of the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; or

(b) the Preliminary Offering Memorandum and the Pricing Disclosure Supplement,
as of the Applicable Time, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading;

in each case other than (1) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the auditors’
reports thereon, and (2) the other financial and accounting data included or
incorporated by reference therein, as to which such counsel need express no
belief.

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon representations of the Inergy Parties set forth in this Agreement and
upon certificates of officers and employees of the Issuers and Guarantors and
upon information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that their opinion is limited to federal
laws, the Delaware LP Act, the Delaware LLC Act, and the DGCL and the laws of
the State of New York, (D) with respect to the opinions expressed in
subparagraphs (i) through (vi) above as to the due qualification or registration
as a foreign limited partnership, corporation or limited liability company, as
the case may be, state that such opinions are based upon certificates of foreign
qualification or registration provided by the Secretary of State of the States
listed on an exhibit to such opinion (each of which shall be dated as of a date
not more than fourteen days prior to the Closing Date and shall be provided to
you), and (E) state that they express no opinion with respect to state or local
taxes or tax statutes to which any of the limited partners of the Partnership or
any of the other Inergy Parties may be subject.

 

C-5



--------------------------------------------------------------------------------

Exhibit D

Laura Ozenberger Opinion

Laura Ozenberger shall have furnished to the Initial Purchasers her written
opinion, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to J.P. Morgan Securities Inc., to the
effect that:

(i) None of the offering, issuance and sale of the Notes and the Guarantees by
the Issuers and the Guarantors, respectively, the execution, delivery and
performance of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement
by the Issuers and the Guarantors, or the consummation by each of them of the
transactions contemplated hereby (A) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, any agreement, lease or instrument
known to her (excluding any Credit Agreement or Organizational Document and any
other agreement filed or incorporated by reference as an exhibit to the Annual
Report on Form 10-K for the year ended September 30, 2008, as to which such
counsel need not express an opinion) to which any of the Inergy Parties or any
of their properties may be bound, or (B) will result, to my knowledge, in any
violation of any federal or Missouri judgment, order, decree, rule or regulation
of any court or arbitrator or governmental agency having jurisdiction over the
Inergy Parties or any of their assets or properties (such opinion with respect
to federal law assumes the accuracy of the representations and warranties of the
Initial Purchasers contained in the Agreement and their compliance with their
agreements set forth therein) (provided, however, that such counsel need express
no opinion with respect to compliance with any state securities or federal or
state antifraud law except as otherwise specifically stated in the opinion of
such counsel), which breaches, violations, defaults or liens, in the case of
clauses (A), or (B) would, individually or in the aggregate, have a Material
Adverse Effect.

(ii) Except as described in the Offering Memorandum, to my knowledge there is no
litigation, proceeding or governmental investigation pending or threatened
against any of the Inergy Parties or to which any of the Inergy Parties is a
party or to which any of their respective properties is subject, which, if
adversely determined to such Inergy Parties, is reasonably likely to have a
Material Adverse Effect.

Such counsel shall also have furnished to the Initial Purchasers a written
statement, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance satisfactory to the Initial Purchasers, to the effect that
such counsel has participated in conferences with officers and other
representatives of the Issuers and Guarantors and the independent registered
public accounting firm of the Partnership and your representatives, at which the
contents of the Offering Memorandum and related matters were discussed, and
although such counsel has not independently verified, is not passing on, and is
not assuming any responsibility for the accuracy, completeness or fairness of
the statements contained in, the Offering Memorandum, based on the foregoing,
nothing has come to the attention of such counsel that causes her to believe
that:

(a) the Final Offering Memorandum, as of its date and as of the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; or

 

D-1



--------------------------------------------------------------------------------

(b) the Preliminary Offering Memorandum and the Pricing Disclosure Supplement,
as of the Applicable Time, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading;

in each case other than (1) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the auditors’
reports thereon, and (2) the other financial and accounting data included or
incorporated by reference therein, as to which such counsel need express no
belief.

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon representations of the Inergy Parties set forth in this Agreement and
upon certificates of officers and employees of the Inergy Parties and upon
information obtained from public officials, (B) assume that all documents
submitted to her as originals are authentic, that all copies submitted to her
conform to the originals thereof, and that the signatures on all documents
examined by her are genuine, (C) state that her opinion is limited to the laws
of the state of Missouri, and (D) state that she expresses no opinion with
respect to state or local taxes or tax statutes to which any of the limited
partners of the Partnership or any of the other Inergy Parties may be subject.

 

D-2



--------------------------------------------------------------------------------

Exhibit E

Michael K. Post Opinion

Michael K. Post shall have furnished to the Initial Purchasers his written
opinion, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to J.P. Morgan Securities Inc., to the
effect that:

(i) None of the offering, issuance and sale of the Notes and the Guarantees by
the Issuers and the Guarantors, respectively, in the manner provided in this
Agreement, the Indenture and the Registration Rights Agreement, the execution,
delivery and performance of the Notes, the Guarantees, the Exchange Notes, the
Exchange Guarantees, the Indenture, the Registration Rights Agreement and this
Agreement by the Issuers and the Guarantors, constitutes or could reasonably be
expected to constitute a breach or violation of, or a default (or an event
which, with notice or lapse of time or both, would constitute such a default)
under the Credit Agreement, which breach, violation or default would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and

(ii) The statements set forth in the Offering Memorandum under the caption
“Description of other indebtedness—Credit agreement,” insofar as they purport to
describe the provisions of the Credit Agreement referred to therein, are
accurate in all material respects.

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon representations of the Inergy Parties set forth in this Agreement and
upon certificates of officers and employees of the Inergy Parties and upon
information obtained from public officials, (B) assume that all documents
submitted to such counsel as originals are authentic, that all copies submitted
to such counsel conform to the originals thereof, and that the signatures on all
documents examined by such counsel are genuine, (C) state that its opinion is
limited to the laws of the States of Missouri, and (D) state that such counsel
expresses no opinion with respect to state or local taxes or tax statutes to
which any of the limited partners of the Partnership or any of the other Inergy
Parties may be subject.

 

E-1